Citation Nr: 1821288	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-39 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to November 2002 and from November 2011 to December 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this case was subsequently transferred to the VA RO in Newark, New Jersey.  

In connection with this appeal, a hearing was held before the undersigned Veterans Law Judge in May 2016.  A copy of the transcript has been associated with the claims file.   


FINDING OF FACT

The Veteran's lumbar strain is manifested by subjective complaints of chronic pain; objective findings include forward flexion greater than 60 degrees, and a combined range of motion greater than 120 degrees for the entire period on appeal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a lumbar strain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Lumbar spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5237-5243, 5003.  The Veteran has been rated under DC 5237 and the Board will consider all relevant diagnostic codes.

A rating in excess of 10 percent will be warranted when the objective medical evidence shows the following:

* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (20 percent under DC 5237);
* combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent under DC 5237);
* muscle spasms or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent under DC 5237); 

As the record reflects a limitation of motion of the lumbar spine, DCs 5242 and 5003 are not for application.  Additionally, as the record reflects that the Veteran did not have IVDS of his lumbar spine, DC 5243 is not for application in this case.  

In a May 2013 VA examination, the Veteran reported having low back pain since a May 2012 incident in which he felt a sharp pain in his low back when lifting.  He explained that the pain was continuous and that as a result of his disability, he was unable to run, exercise, or perform sit ups, and had to watch what he lifted and the way in which he lifted.  He noted that he felt a sharp pain or spasm in his back when quickly turning his spine.  He did not report flare-ups that impacted the function of his spine or radiation of the pain from his back to his legs. 

Upon examination, the range of motion of Veteran's lumbar spine was measured as follows: flexion to 85 degrees and to 80 degrees after repetitive use testing, extension to 15 degrees and to 10 degrees after repetitive use testing, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  

The examiner found that the Veteran had functional loss or impairment of the lumbar spine characterized by less movement than normal and by pain on movement.  He did not have localized tenderness or pain to palpation for joints or tissue of his lumbar spine.  Additionally, he did not have guarding or muscle spasms of his lumbar spine, radicular pain, or IVDS of his lumbar spine.  Finally, diagnostic testing did not identify or diagnose arthritis.  

He reported that his lumbar strain impacted his ability to work.  He explained that he worked as a school custodian full time and that it was a physically demanding occupation.  The examiner opined that he was mostly able to carry out the duties of the job, but might exacerbate pain in his back when moving furniture.  The examiner ultimately diagnosed a lumbar strain.  As testing did not show range of motion limited between 30 to 60 degrees, the combined rating was greater than 120 degrees, and no muscle spasms or guarding were identified, this evidence does not support a higher rating.

In a July 2013 medical treatment note, the Veteran said that his lumbar spine pain started in 2000 and that the pain had become constant.  He stated that the pain was located in the upper lumbar area, and described it as burning, occasionally stabbing, and worse when performing certain movements.  The clinician found upon examination that the range of motion of the Veteran's back was good, and that he had pain on extension.  While not specifically identifying range of motion numbers, the characterization of the range of motion as "good" does not support a higher rating.

In January 2014 and October 2014 medical treatment notes, the Veteran described his lower back pain as achy, intermittent and non-radiating.  He noted that he wore a lumbar brace while working as a custodian, that his pain increased over a 10 to 15 minute span when performing physical activities such as lifting his children, running, sit ups, or pushups.  While tenderness of the lumbar paraspinals was identified, he had full lumbar flexion with pain at the end range and full lumbar extension without pain.  The clinician noted no abnormal motion on flexion or extension.  As full range of motion was shown and no evidence of muscle spasms or guarding, this evidence does not support a higher rating.

In a March 2014 letter, the Veteran's nurse noted that he was diagnosed with chronic low back pain and that the back pain had been stationary since treatment since 2009.  The nurse wrote that sitting, standing, or moving weights heavier than 5 pounds were not advisable, as they could exacerbate his pain.  As the criteria for a higher rating anticipates pain, this evidence does not support a higher rating.

In sum, the medical evidence does not support a higher rating.  In this regard, the May 2013 VA examination found that the flexion of his lumbar spine ranged up to 80 degrees at worst, that the combined range of motion measured at 220 degrees, and that the Veteran did not have muscle spasms or guarding of his lumbar spine.  Furthermore, July 2013, January 2014, and October 2014 medical treatment notes establish that he had full lumbar flexion with pain at the end range, full lumbar extension without pain, and no abnormal motion on flexion or extension. 

The Board has considered the Veteran's statements that his lumbar strain is worse than evaluated.  In May 2016, he testified at a hearing before the undersigned Veterans Law Judge that he was originally rated for a lumbar strain but that X-rays showed him as having bulging herniated discs, arthritis, and mild scoliosis.  He testified that he had daily back pain that was getting worse and affecting his life.  He noted that he went to physical therapy, was given stretches to do, and performed the stretches every day.  He stated that he had to be careful when lifting certain items and said that he did not see anyone regularly for his back.  

In addition correspondence, the Veteran has reported that he had X-rays which showed arthritis, a bulging or herniated disc, and mild scoliosis in his lower back; however, the Board notes that he is not service-connected for any of those disorders.  He further related that he had constant pain and discomfort in his lower back.  He is competent to report observable symptoms of his lumbar strain such as pain, muscle spasms, tenderness, incoordination or fatigue; however, lay evidence is not competent to assess the severity of the disability where the interpretation of objective medical tests is involved.  

Such competent evidence concerning the nature and extent of the Veteran's lumbar strain has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners/clinicians have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions and clinical evidence great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeal is denied.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfeld, 21 Vet. App. 505 (2007).  

Additionally, the Board has considered whether a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, while the VA examination noted that moving furniture might exacerbate pain in the Veteran's back, it indicated that he was mostly able to carry out the duties of the job.  

Further, although he testified in May 2016 that he lost two jobs and had two stints of unemployment since returning from deployment, he has not alleged that he was unable to work due to his service-connected lumbar strain and he was working at the time.  The evidence does not show that he is either unemployed or unemployable.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).  


ORDER

A rating in excess of 10 percent for a lumbar strain is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


